Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.

The following is an examiner’s statement of reasons for allowance:
The reason for the allowance of the claims in this case is that the prior art fails to disclose or render obvious the recitations in independent claims 1, 9 and 17 of a display screen attached to a support of a vehicle trim that includes a covering and an optical layer over molded on the display screen; manufacturing a vehicle trim by compression molding, injection molding or spraying so that an optical layer of the covering is shaped on the display screen so that there is no empty space between the optical layer and the screen; and a covering with a convex optical layer applied on the display screen in a manner such that no empty space exists between the convex optical layer and the screen; respectively which are not taught nor fairly suggested by the prior art of record.
The closest prior art reference US 2012/0063154 to Cannon discloses a cover layer (optical layer) that is merely adhered to a lighting unit (display screen) and not over molded on the lighting unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/June 2, 2021

/Joseph D. Pape/Primary Examiner, Art Unit 3612